        Case 1:19-cv-10228-ALC-KNF Document 11 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RADAMES SANABRIA,                                                :

                           Plaintiff,                            :
                                                                          ORDER
                  -against-                                      :
                                                                     19-CV-10228(ALC)(KNF)
LONG ISLAND RAILROAD COMPANY,                                    :
                             Defendant.                          :
---------------------------------------------------------------X

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         An initial pretrial conference was held with counsel to the respective parties on June 25,

2020. As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery of whatever nature shall be initiated so as to be completed on or

                  before October 23, 2020;

         2.       a telephonic status conference shall be held with the parties on September 17,

                  2020, at 2:00 p.m. Counsel shall use dial-in number (888) 557-8511 and,

                  thereafter, enter access code 4862532;

         3.       the last date on which to amend pleadings will be August 3, 2020;

         4.       the last date on which to join additional parties will be August 3, 2020;

         6.       any dispositive motion shall be made in accordance with the Individual Rules of

                  Practice of the assigned district judge ; and

         7.       if no dispositive motion is made, the parties shall submit their joint pretrial order

                  to the court on or before November 23, 2020. That document must conform to
       Case 1:19-cv-10228-ALC-KNF Document 11 Filed 06/25/20 Page 2 of 2



the requirements for such an order that are found in the Individual Rules of Practice of the

assigned district judge.

Dated: New York, New York                            SO ORDERED:
       June 25, 2020




                                               -2-
